DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed August 31, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2012/0312132, “Li”) in view of Hsieh (9,032,848) and Anjanappa et al. (7,469,619).

    PNG
    media_image1.png
    304
    388
    media_image1.png
    Greyscale
 Li meets all of the limitations of claims 9, and 1, i.e., a tool adapted to apply torque to a work piece, the tool comprising a receiving head defined by the end socket of the torque bar 120, 120, an interchangeable drive head 200 having a drive driving post, Fig. 5 extending substantially perpendicular relative to the drive head longitudinal axis Fig. 5, and a drive head length D1L’ length defined axially along the drive head longitudinal axis, the drive head is disposed in the receiving head; an interchangeable extension D2-D4 adapted to be coupled to the drive lug and having an extension longitudinal axis and an extension length defined axially along the extension longitudinal axis; a torque sensor 130 that is operably coupled to the drive head and adapted to measure an amount of the torque applied to the work piece by the drive head and the extension [0021], thereby creating a measured torque value; an input interface 160 adapted to receive separate first and second user inputs, wherein the first user input includes drive head length information relating to the drive head length first input when using the tool with drive head and no extension and the second user input includes extension length information relating to the extension length i.e., input when using drive head and an extension; and a processor 140 in operable communication with the input interface and the torque sensor [0021], wherein the processor is adapted to adjust the measured torque value to a corrected torque measurement value [0021] using a correction factor based on both the drive head length information and the extension length information respectively received from the first and second user inputs, except for the extension longitudinal axis to be offset laterally relative to, and extends substantially axially and parallel to, the drive head longitudinal axis.
the interchangeable drive head to have a drive lug for the extensions to extend from, wherein the longitudinal axis of the adapter extension and the longitudinal axis of the drive head extend in different planes that are substantially parallel and offset relative 

    PNG
    media_image2.png
    256
    712
    media_image2.png
    Greyscale
 Hsieh teaches a torque wrench having a driving head 600 with a drive lug 601 and a drive head length defined by torque length of the lug disposed in the receiving head 321 that is adapted to couple with an extension 400, which has a length extending along a longitudinal axis of the adapter (along the same axis of driving head, as shown in Fig. 10 coupled to lug 620 or may be disposed at an angle when coupled to the lug 601) that is offset from the longitudinal axis of the driving head when coupled to 601, similar to Fig. 5 of the instant application.
It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to modify the invention of Li with additional drive heads with lugs as taught by Hsieh in adapting the tool for accommodating further effective drive lengths. 
Note that Hsieh discloses using sockets 900 for the drive lug/extension 601, driving units 06:22 and driving arms 4000, 4000A that can be of the same size or different sizes 08:7-13. The disclosure presents arrangements of the driving units 600 and arms 400 or 401 are readily capable of being applied to lug 321, which would define an adapter extension that extend in a different plane than that of the drive head and being substantially parallel thereto. For example, the mount portion 610 can be attached 321 with the mount portion 4110A, Fig. 13 of the drive arm 4000A attached to the drive extension 601; mount portion 620 of another driving unit 600 attached to 4220A with the other drive arm 4000 attached to its drive 601. This arrangement would provide an adapter extension 4000 that extends on a different plane than the drive head 200 and substantially parallel thereto. The combination provides elements that are readily capable of being arranged for an extension arm that is offset and extending parallel, either in the same direction or in the opposite direction of the drive head, which may be considered to meet the offset feature, however Anjanappa is cited, since Li modified by Hsieh does not explicitly disclose an adapter with offset planes. 

    PNG
    media_image3.png
    239
    427
    media_image3.png
    Greyscale
Anjanappa teaches an electronic torque wrench with a torque compensation device disclosing an extension 26 that extend from a receiving head receiving socket at the distal end/tool head of the handle 12 along a longitudinal axis defined by arm extending to 30 that is offset or on a different plane than that of the tool head/receiving socket and extends parallel to the longitudinal axis of the drive head arm at 12. It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to provide the drive lug 620 of Li and Hsieh with the offset extension as taught by Anjanappa in adapting the tool for reaching hard to reach workpieces.
The user input module 160 of Li is adapted to set a compensation mode of the compensation setting module by inputting the information regarding the drive head 160 of the combination tool, may be considered to meet the narrative/functional recitation, i.e., an input module that is adapted to take a firs user input including information corresponding to the drive head length e.g., when no offset extension is used, in addition to a second separate user input including information corresponding to the extension length i.e., when an offset extension is used, the length inputted would be the overall length including information of both the driver head and the offset extension. 
In the alternative, the tool of PA (prior art, Li modified by Hsieh and Anjanappa) is adapted to take a driver head and an offset extension, which would operate without an extension or with an extension, which when modified would operate based on inputs for both driver’s length and the extension length. Accordingly further modifying the input module to a set a corrected compensation, for each, by having two setting steps, one for the driver length and another for the offset extension length, for ease of operation in providing an overall length to avoid mistakes (instead of calculating an overall length for both the drive head and the extension), would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, requiring routine experimentations with predictable results. The combination as modified for a two-step setting of the overall value, meets the claims with the functional/narrative language accorded to the interface.
150 Li; buttons at 160, Fig. 4; power supply not disclosed, i.e., electronic torque wrench; memory storing length values for the length symbols D1-4 or A-D and automatically compensating (look up table).
Regarding claims 8, 14 and 15, PA further modified for an input interface to receive a value for the drive head and a value separately inputted for an extension (as indicated above to prevent mistakes) meets the limitations, i.e., input being adapted to receive a driver head length that is specific for the driver length and to receive another value, code or length specific for extension length.

Claims 1-5 and 8-15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Freeman (6,550,357).

    PNG
    media_image1.png
    304
    388
    media_image1.png
    Greyscale
Li meets all of the limitations of claims 1 and 9, as described above, except for the interchangeable drive head to have a drive lug for the extensions to extend from, wherein the longitudinal axis of the adapter extension and the longitudinal axis of the drive head extend in different planes that are substantially parallel and offset relative to each other and an input interface adapted to receive separate first and second user inputs, wherein the first user input includes drive head length information corresponding to the drive head length and the second user input includes extension length information corresponding to the extension length.
14 extends from the drive lug 16 on an offset or a different plane than that of the drive head distal end of 18. It would have been obvious to one of ordinary skill in the art, before the effective dated of the invention, to provide the drive lug of Li with the offset extension as taught by Freeman in adapting the tool for reaching hard to reach workpieces.

    PNG
    media_image4.png
    695
    238
    media_image4.png
    Greyscale
It is noted that the user input module 160 of Li is adapted to set a compensation mode of the compensation setting module by inputting the information regarding the overall drive head length. The input module of Li takes an input regarding both the driver head length and the combination of the driver’s head length and the offset extension length. Accordingly the input module 160 of the combination tool, may be considered to meet the narrative/functional recitation, i.e., an input module that is adapted to take a first user input including information corresponding to the drive head length e.g., when no offset extension is used, in addition to a second separate user input including information corresponding to the extension length i.e., when an offset extension is used, the overall length inputted would include the length/information of both the driver head and the offset extension. 
In the alternative, the tool of PA (prior art, Li modified by Freeman) is adapted to take a driver head and an offset extension, which would operate without an extension or with an extension, which when modified would operate based on inputs for both driver’s length and the extension length. Accordingly further modifying the input module to a set a corrected compensation, for each, by having two setting steps, one for the driver 
Regarding claims 2-5 and 10-13, PA meets the limitations, i.e., display 150 Li; buttons at 160, Fig. 4; power supply not disclosed, i.e., electronic torque wrench; memory storing length values for the length symbols D1-4 or A-D and automatically compensating (look up table).
Regarding claims 8, 14 and 15, PA further modified for an input interface to receive a value for the drive head and a value separately inputted for an extension (as indicated above to prevent mistakes) meets the limitations, i.e., input being adapted to receive a driver head length that is specific for the driver length and to receive another value, code or length specific for extension length.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Response to Arguments
Applicant's arguments filed September 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues that none of cited references either alone or in combination would not be able to compensate for a change in length of the tool caused by changing both the driver head and the extension with an extension longitudinal axis that is offset laterally relative to, and extends substantially axially and parallel to, the drive head longitudinal axis. Examiner respectfully disagrees, since both Freeman and Anjanappa clearly disclose this feature. Further as indicated above and previously the driver and/or extensions as disclosed by Hsieh, having two drive posts perpendicularly arranged meets this feature too. As explained previously Hsieh discloses driving units 600 that may be arranged to provide offset extensions.
Applicant further argues that none of the references would be able to provide accurate torque measurements if used with an extension arranged in the claimed invention. Applicant further argues that each of the cited references uses a single input and a correction factor based on the single input, thus using an extension that is coupled to a square drive lug that extends substantially perpendicular relative to the 
Then Applicant argues that Freeman does not cure the deficiencies, since it simply discloses a wrench connector used to connect to a driver, making no mention of an interchangeable drive head or an input interface. This is not found persuasive, since applicant is arguing against one reference, whereas the combination is applied. The interchangeable drives and the user interface are disclosed by the base reference, Li.
Please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues again that a single user input includes information to the extension length, which is not persuasive. The combination of Li and Freeman would result in a driving head Li, A-D, Fig. 5 and an offset extension Freeman, Fig. 1 with a single input that includes information or effective length of both the driver head and the extension. 
Applicant argues that the feature of an input interface adapted to respectively receive separate and distinct first and second user inputs, where the first user input includes information pertinent to the drive head and the second user input includes information pertinent to the extension length, is not met. Examiner respectfully 
It is also noted that further modifying the module to take separate inputs, one for the length of the drive head and one for the length of the offset extension, for ease of operation and/or to prevent user’s error of calculating the overall length for both the head and the offset extension, would have been obvious to one of ordinary skill in the art, requiring routine experimentations with predictable results. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Anjanappa is utilized to modify the tool of Li and Hsieh with offset extensions as shown in Fig. 2B, to reach workpieces that are in locations that the torque 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/Hadi Shakeri/
October 18, 2021						Primary Examiner, Art Unit 3723